Citation Nr: 1028061	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension secondary 
to service- connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent for a 
low back disability prior to May 6, 2003.   

3.  Entitlement to an evaluation in excess of 20 percent for a 
low back disability after May 6, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971 
and from September 1977 to September 1978.

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in June 2003 and March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which respectively and in pertinent part, granted service 
connection for spondylosis, lumbar spine, status post 
hemilaminectomy (low back disability), with a 10 percent 
evaluation effective December 2, 2002, and denied service 
connection for hypertension as secondary to diabetes mellitus.  
The March 2004 rating decision increased the Veteran's evaluation 
for his low back disability to 20 percent, effective May 6, 2003.  

The issues have been recharacterized to comport to the evidence 
of record.  

The issue of entitlement to service connection for hypertension 
secondary to a service connected disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington,  D.C.  


FINDINGS OF FACT

1.  Prior to May 6, 2003, the Veteran's low back disability is 
not manifested by moderate, recurrent attacks of intervertebral 
disc syndrome, lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, unilateral, in 
a standing position, moderate limitation of motion, forward 
flexion of the thoracolumbar spine less than 60 degrees, a 
combined range of motion of the thoracolumbar spine less than 120 
degrees, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or incapacitating 
episodes having a total duration of at least 2 weeks during the 
past 12 months.
2.  After May 6, 2003, the Veteran's low back disability is 
manifested by a thoracolumbar range of motion measuring 30 
degrees of forward flexion.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
low back disability prior to May 6, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293-5243 (2009); 38 C.F.R. § 4.71a, 
DCs 5292, 5293, 5295 (in effect prior to September 26, 2003).

2.  The criteria for an evaluation of 40 percent, but not more, 
for a low back disability after May 6, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293-5243 (2009); 38 C.F.R. § 4.71a, 
DCs 5292, 5293, 5295 (in effect prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance
 
Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected low back disability is a "downstream" issue.  Hence, 
additional notification is not required. See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Notwithstanding, the RO 
provided the appellant with pre-adjudication notice with regard 
to entitlement to service connection in February 2003.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran medical 
examinations and opinions as to the existence and severity of his 
low back disability.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claim file; and the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 10 percent for a low 
back disability prior to May 6, 2003, and in excess of 20 percent 
after May 6, 2003.  

The RO originally granted service connection for a low back 
disability in June 2003, assigning a 10 percent rating under 38 
C.F.R. § 4.71a, DC 5293, effective December 2, 2002.  A March 
2004 rating decision increased the Veteran's rating for his low 
back disability to 20 percent under 38 C.F.R. § 4.71a, DC 5293-
5243, effective May 6, 2003.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are based 
on the average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection or on appeal of 
a subsequent denial of an increased rating, it may be found that 
there are varying and distinct levels of disability impairment 
severity during an appeal.  Accordingly, staged ratings 
(different disability ratings during various time periods) are 
appropriate when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In rating a musculoskeletal disability, functional loss due to 
pain is a factor.  Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on movement, 
and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.14 notes that assigning multiple ratings for the 
Veteran's low back disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  

Since the Veteran filed his claim for service connection in 
December 2002, the criteria for evaluating a disability of the 
spine have changed.  

The criteria for degenerative disc disease under Diagnostic Code 
5293 (the old criteria) were revised on September 23, 2002 (the 
interim criteria).  On September 26, 2003, the interim criteria 
were revised, which included the renumbering of Diagnostic Code 
5293 to Diagnostic Code 5243 (the current criteria).
If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, as each set of amendments 
discussed above has a specified effective date without provision 
for retroactive application, neither set of amendments may be 
applied prior to its effective date.  As of those effective 
dates, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.

Prior to September 23, 2002, under Diagnostic Code 5293, 
postoperative cured intervertebral disc syndrome warranted a 0 
percent rating.  Mild intervertebral disc syndrome warranted a 10 
percent rating.  Moderate, recurrent attacks warranted a 20 
percent rating.  Severe, recurring attacks with intermittent 
relief warranted a 40 percent rating.  Pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, little intermittent relief, warranted a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior 
to September 23, 2002).

For lumbosacral strain, the criteria were revised as of September 
2003.  Under the old Diagnostic Code 5295, lumbosacral strain, in 
effect prior to September 2003, a 10 percent evaluation is 
warranted if it is manifested by characteristic pain on motion.  
With muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position, a 20 percent 
evaluation was warranted.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral motion 
with osteo- arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was to be 
rated 10 percent disabling; moderate limitation of motion of the 
lumbar spine was to be rated 20 percent disabling; and severe 
limitation of motion of the lumbar spine was to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5292 (revised in September 2002 and renumbered as 
Diagnostic Code 5243 effective September 26, 2003 provides that 
intervertebral disc syndrome (IVDS) is to be rated either under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.

The current General Rating Formula for Diseases and Injuries of 
the Spine provides a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent 
disability rating is assigned for flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.   A 50 percent disability rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 20 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months; 
and a 60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of 
ratings under Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

A.  Rating in excess of 10 percent prior to May 6, 2003

The Board notes that the Veteran's claim of service connection 
for a low back disability was received by the RO in December 
2002.  There is no medical evidence dated after December 2002 
relating to the Veteran's low back until a May 16, 2003 VA 
examination report.  An August 2003 private medical letter notes 
that the Veteran has been under the physician's care since May 6, 
2003, for his low back.  As there is no medical evidence prior to 
May 6, 2003, indicating treatment for the Veteran's low back, or 
even specific complaints by the Veteran regarding his low back 
prior to this time, the Board cannot grant the Veteran a rating 
in excess of 10 percent prior to May 6, 2003, under the old or 
new criteria for a back disability.  38 C.F.R. § 4.71a.  



B.  Rating in excess of 20 percent after May 6, 2003

A May 16, 2003 VA examination report notes that the Veteran 
reported that he has constant severe back pain and an antalgic 
gait.  He denies lower extremity dysesthesias, bowel, or bladder 
incontinence.  He reports his back pain is aggravated by a seated 
posture.  A physical examination revealed that the Veteran had a 
listing gait to the right and uses no ambulatory aides or braces.  
The Veteran's lumbar spine was tender to palpitation and pain was 
elicited over left paraspinal.  No spasm noted on the lumbar 
spine.  There was no increased muscular tension noted.  The 
Veteran had forward flexion of 75 degrees.  He had partial loss 
of lumbar lordosis.  Extension was from 0 to 20 degrees.  Side 
bending and rotation were from 0 to 20 degrees.   Lower extremity 
vascular examination is intact.  The Veteran was status post 
laminectomy and fusion at L4 through S1.  Impressions of 
postoperative changes at the lumbosacral junction and 
degenerative disc disease L2-3 and L3-4 were given.  Diagnoses of 
spondylosis of the lumbar spine and no radiculopathy were given.  

An August 2003 private medical letter notes that the Veteran has 
been under the care of the physician since May 6, 2003, and that 
he has diagnoses of thoracic and lumbar strains.  He was to 
return to work without restriction on August 12, 2003.  

A November 2003 VA treatment record notes that the Veteran 
reported increasing pain in his lower back.  The treating 
clinician noted shooting pain.  A pre-operative diagnosis of 
myofascial pain was given and it was noted that a subcutaneous/ 
intramuscular injection was given.  

A March 2004 private treatment record notes that the Veteran was 
present for neurologic evaluation and follow up care.  Sensory 
examination to light touch, pinprick, and joint sense and 
vibration were unremarkable.  Range of motion of the low back 
shows 40 degrees of flexion and 10 degrees of extension and right 
and left lateral flexion.  An impression of progressive 
spondylosis of the lumbar spine was given.  

VA treatment records dated in May 2004 note that the Veteran 
continues to have severe low back pain.  Medical imaging was 
conducted and the Veteran was given impressions of postoperative 
changes at the lumbosacral junction and degenerative disc disease 
L2-3 and L3-4.   

An April 2004 private medical letter notes that the physician had 
an opportunity to review the Veteran's MRI scans of his lumbar 
spine.  He had recurring low back pain and previous fusion at 4/5 
and 5/1.  The fusion appears quite solid.  The Veteran's flexion 
of his lumbar spine was 30 degrees, his extension was 7 degrees, 
and his left and right lateral flexion was 16 degrees.  These 
were measured with a dual inclinometer.  The Veteran's overall 
status is consistent with severe spinal stenosis at multiple 
levels.  

January 2005 VA treatment records note that the Veteran reported 
continued low back pain, which has increased in the past year.  
It radiates to his right leg.  Medical films were reviewed and 
there is a L2/3 and L3/4 central profusion, status post L4-S1 
fusion with L5-S1 decompression.  Degenerative changes.  An 
assessment of patient with L5 symptoms and complaints of low back 
pain was given.  

An August 2006 VA examination report notes that the Veteran 
reported that he has constant pain, which he grades at 5/10, and 
increases when standing more than 15 minutes, bending, lifting, 
or walking.  He reports he lost approximately 21 days from work 
in the last year specifically because of his low back, all of 
which he states were physician prescribed bed rest.  The examiner 
noted that this is not verified or validated by review of the 
record.  

The physical examination revealed that the Veteran is morbidly 
obese, that he ambulates without assistance and with a non-
antalgic gait.  There was no paravertebral muscle spasm to 
palpitation.   Directed active range of motion showed forward 
flexion to 60 degrees and extension to 10 degrees.  Lateral 
bending and rotation was 0-15 degrees bilaterally.  He complained 
of pain throughout the range of motion with repetition.  Straight 
leg raising was at 75 degrees bilaterally, without radicular 
symptoms.  Deep tendon reflexes were 2+ and symmetrical.  Distal 
sensation was intact to light touch.  Diagnoses of lumbar 
spondylosis, post laminectomy, diskectomy, and fusion; without 
objective evidence of lower extremity radiculopathy or spasm was 
given.  The examiner noted that he found no objective clinical 
evidence that function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance.  Subjective pain 
appears to have the greatest functional impact and functional 
limitations cannot be further quantified without resorting to 
speculation.  

To receive a higher 40 percent rating for a low back disability 
under the current criteria, the medical evidence must show that 
there is forward flexion of the thoracolumbar spine of 30 degrees 
or less.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  Alternatively, a 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. 4.71a, DC 5235-5243.  

The April 2004 private medical letter notes that the Veteran's 
flexion of his lumbar spine was 30 degrees, and that this was 
measured with a dual inclinometer.  The August 2006 VA 
examination report notes that the Veteran has flexion to 60 
degrees; however the examiner also noted that subjective pain 
appears to have the greatest functional impact and functional 
limitations cannot be further quantified without resort to 
speculation.  The April 2004 private medical letter's range of 
motion findings are based on measurement with a medical device 
and the private medical letter is thus competent medical 
evidence.  The finding of forward flexion of 30 degrees is also 
supported by other medical evidence of record, including the 
March 2004 private treatment record noting 40 degrees of flexion 
of the low back and the August 2006 VA examination report noting 
that the Veteran complained of pain throughout range of motion.  
Accordingly, granting the Veteran the benefit of the doubt, the 
competent evidence of record shows that a 40 percent rating is 
warranted after May 6, 2003, under 38 C.F.R. § 4.71a, DC 5293-
5243.

However, to receive a rating in excess of 40 percent rating for a 
low back disability under the current criteria, the medical 
evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire spine.  
Alternatively, a 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. 4.71a, DC 5235-5243.  There is no medical evidence of 
record, nor does the Veteran contend, that he has ankylosis of 
his entire thoracolumbar spine.  Likewise, for the sake of 
argument only, even assuming the Veteran has lost 21 days of work 
due to physician prescribed bed rest as he reported, there is no 
evidence indicating that the Veteran has experienced 
incapacitating episodes having a total duration of at least 6 
weeks in the past 12 months.  Thus the Veteran's low back 
disability does not warrant a rating in excess of 40 percent 
under the current criteria, 38 C.F.R. § 4.71a, DC 5293-5243.  

Under the former criteria of DC 5292, severe limitation of motion 
of the lumbar spine warrants a maximum 40 percent rating.  Under 
DC 5295, for lumbosacral strain, severe lumbosacral strain 
warranted a maximum 40 percent rating.  Thus, the Veteran cannot 
be granted a rating in excess of his current 40 percent rating 
for his low back disability under these codes.  Id.  

To receive a rating higher than 40 percent under the former 
criteria of DC 5293 for intervertebral disc syndrome, the medical 
evidence must show pronounced recurring attacks with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, with 
little intermittent relief.  Although an August 2006 VA 
examination report notes that the Veteran had normal neurological 
examination of his lower extremities except for slight depressed 
ankle reflexes, the medical evidence of record does not show that 
the Veteran has pronounced recurring attacks of intervertebral 
disc syndrome with little intermittent relief.  Indeed the 
Veteran himself only claims that he has missed 21 days from work 
in the past year due to his back condition and the August 2006 
examiner noted that this was not validated by his review of the 
record.  Thus, the Veteran's low back disability does not warrant 
a rating in excess of 40 percent under former Diagnostic Code 
5293.

There is no evidence of record indicating that the Veteran's low 
back disability causes neurological manifestations that are 
separate from the service-connected peripheral neuropathy of his 
bilateral upper and lower extremities that each receive separate 
10 percent ratings and are due to diabetes mellitus.  Thus, 
separate evaluations for neurological manifestations are not 
warranted.  38 C.F.R. 4.71a DC 5299-5295, Note (1).

The disabling effects of pain have been considered in evaluating 
the Veteran's service-connected low back disability, as indicated 
in the above discussions.  See DeLuca, supra.  The Veteran's 
complaints of pain, and the examiner's observations of pain and 
painful motion, were considered in the level of impairment and 
loss of function attributed to his disability.  

At no time prior to May 6, 2003, did the Veteran's low back 
disability meet or nearly approximate the criteria for a rating 
in excess of 10 percent and at no time after May 6, 2003, did the 
Veteran's low back disability meet or nearly approximate the 
criteria for a rating in excess of 40 percent, and staged ratings 
are not for application.  See Hart, 21 Vet. App. at 505.

The Veteran genuinely believes that the severity of his low 
disability warrants a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the extent 
of his low back disability, and his views are of limited value.  
Also, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinions 
provided by the VA and private medical professionals of record 
that show a rating in excess of 10 percent prior to May 6, 2003, 
and in excess of 40 percent after May 6, 2003, have not been met.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);

The preponderance of the evidence is against a rating in excess 
of 10 percent prior to May 6, 2003, and in excess of 40 percent 
after May 6, 2003; and higher ratings are not warranted.  
Gilbert, 1 Vet. App. at 57-58.

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected low back disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various health 
professionals are the symptoms included in the criteria found in 
the rating schedule for low back disabilities.  And as discussed 
above, when the Veteran's symptoms and the effects of his low 
back disability are compared to the criteria in the ratings 
schedule, his current evaluation accurately reflect the level of 
severity of his disability.  The schedular criteria are not 
inadequate for rating this Veteran's low back disability.  As a 
result, regardless of whether the Veteran's low back disability 
interferes with his employment, the other two steps in the 
analysis of extra-schedular ratings need not be reached.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a low 
back disability prior to May 6, 2003, is denied.   

Entitlement to a disability evaluation of 40 percent, but no 
more, for a low back disability after May 6, 2003, is granted.  


REMAND

The Veteran seeks service connection for hypertension secondary 
to service- connected diabetes mellitus.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
requires evidence of a connection to a service- connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where 
a service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The record shows that the Veteran currently has hypertension.  A 
November 2004 VA examination report notes that the Veteran was 
given a diagnostic impression of hypertension, mild.  Likewise, 
November 2008 and March 2009 VA examination reports note 
diagnoses of essential hypertension.  

Several VA examination reports, including those dated in November 
2004, November 2008, and March 2009, note that the Veteran's 
hypertension is not secondary to, or caused or aggravated by, his 
diabetes mellitus.  

The Veteran is currently service connected for coronary artery 
disease (CAD), post operative, with history of a myocardial 
infarction (MI), which is currently 30 percent disabling, major 
depressive disorder (MDD), which is currently 30 percent 
disabling, a low back disability, which is currently 40 percent 
disabling, diabetes mellitus, which is currently 20 percent 
disabling, peripheral vascular disease of the left lower 
extremity, which is currently 20 percent disabling, and bilateral 
tinnitus and peripheral neuropathy of the bilateral upper and 
lower extremities, which are currently each rated as 10 percent 
disabling.  

The Board notes that the November 2004, November 2008, and March 
2009 VA examination reports are adequate. However, given that the 
Veteran is service connected for CAD and peripheral vascular 
disease, both of which, like his claimed hypertension disability, 
involve his cardiovascular system, a VA examination should be 
conducted to determine the etiology of his hypertension on a 
secondary basis regarding all of his service connected 
disabilities; specifically in regards to his service connected 
CAD and peripheral vascular disease.  See McLendon v. Nicholson, 
20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c).

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of his 
claimed hypertension.  The examiner is asked 
to provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hypertension is caused or aggravated by each 
and every one of his service connected 
disabilities, including diabetes mellitus.  

The Veteran is currently service connected 
for coronary artery disease (CAD), post 
operative, with history of MI, which is 
currently 30 percent disabling, MDD, which is 
currently 30 percent disabling, a low back 
disability, which is currently 40 percent 
disabling, peripheral vascular disease of the 
left lower extremity, which is currently 20 
percent disabling, and bilateral tinnitus and 
peripheral neuropathy of the bilateral upper 
and lower extremities, which are currently 
each rated as 10 percent disabling.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  A detailed rationale for 
all medical opinions must be provided. The 
examiner should specifically address the 
question of aggravation of hypertension by 
any of the service connected disabilities.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should be adjudicated.  If the 
claim is denied, the RO should issue a 
statement of the case (SOC) containing notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


